*316Dissenting Opinion by
Price, J.:
I am willing to accept the explanatory note to Pa. R.C.P. 209 as saving Philadelphia County’s procedure of automatically setting petitions upon the argument list. I am not, however, willing to accept the majority’s conclusion that Philadelphia practice also renders the balance of Rule 209’s requirements moot. To my view it is the intent of the Rule to require affirmative action by the respondent-appellee before the benefit of admissions may be claimed and recognized. Where, as here, there was no such affirmative action, it was error to give appellee the benefit of such admissions.
Recently in dissent I have made similar observations. See Gilmer v. Philadelphia Transportation Co., 237 Pa. Superior Ct. 57, 65, 346 A.2d 346 (1975).
I would reverse the order of the lower court and remand.